Title: To John Adams from Samuel B. Malcom, 31 May 1799
From: Malcom, Samuel B.
To: Adams, John



Sir
New York May 31st. 1799

Your Letter of the 13th Inst. I have had the honor to receive—
If the returns made of the several Elections throughout the different States are to be considered the criterion of Public sentiment, the dangers and Calamities which have threatened us may, in some measure be deemed as removed—there remains however considerable grounds for apprehension—the many attempts (and some successful ones) that have lately been made by the first and most dangerous Characters in opposition to obtain State interference by placing themselves in the State Legislatures proves unquestionably that a System—has been Contemplated to render the General and Invidual Governments hostile, as the most probable way of overturning and destroying the first whether the Federal Government possesses authority and strength sufficient to Contend against such a plan, I feel myself incapacitated to answer, it is however a Subject of Serious apprehension—
Without any other reason, than a confidence in the “diplomatique skill” of France, I conceive that from that Quarter we have more than ever to dread taking advantage of the present boldness of opposition in this Country, it is much to be feared that a Minister to encourage it may Shortly be dispatched here rather than whom, 50. or 100,000 Men would to me be less dangerous—for although the larger proportion of this Country are unequivocally federal, still a large proportion of that number regardless or ignorant of their true Interests and Safety, of National honor and Character would tacitly rejoice and cooperate in the delusive offer of Negotiation and beleive that a French Minister crossing the Atlantic would Come in all the plenitude of Sincerity and friendship—
We are this day in expectation of hearing advices from Boston which we are informed are friendly to the Cause of Humanity and Government—The Arch Duke it is Said has Succeeded in Repulsing the Republican General Jourdan—we are impatient for a Confirmation of what we deem so important—
With my most Respectful compliments to your Lady and Prayers for her recovery I remain Sir / your obliged & obt servt

Saml: B Malcom